Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
This Office Action is in response to Applicant’s amendment filed on March 21, 2022. 
Claims 1 - 20 are pending and being considered on the merits.
Claims 1, 3 - 6, 8 – 16, and 18 - 19 are currently amended.
Claims 1- 20 are rejected. This rejection is final. 

Response to Amendment  
Applicant's amendments have fixed the deficiencies set forth in the previous Office
Action, hence the respective rejections/objections have been withdrawn, except for the objections/rejections still maintained in this Office Action.
Applicant's amendment necessitated the new ground(s) of objection/rejection presented in this Office Action.
Response to Arguments

Regarding Applicant's arguments about the rejections for claims 1 -20  under § 103, the arguments have been fully considered but are rendered moot due to new ground(s) of rejection necessitated by Applicant’s amendment. 

Regarding claim 1, Applicant argued in substance that (1) the newly added limitations: “by a server,” “for the original material to the reference data in the reference database to identify at least one material of the plurality of different materials that correlates with the original material,” “that the at least one material of the plurality of different materials that correlates with the original material identified correlated material is not available,” “for the at least one material of the plurality of different materials that correlates with the original material,” and “generating the replacement material by manufacturing the replacement material”  are not taught by prior arts. 

Examiner fully considered but this argument is rendered moot due to new ground(s) of objection/rejection necessitated by Applicant’s amendment. 

As per point (1), as recited below in this Office Action, reference Dewey teaches: in figure 1, module 14 and column  6, lines 11 – 28, wherein by a server;  reference Dewey teaches: in figure 1, module 30, and column 6 , line 55 to column 7, line 8, wherein for the original material to the reference data in the reference database to identify at least one material of the plurality of different materials that correlates with the original material; reference Maxam teaches: in paragraph [0072], wherein that the at least one material of the plurality of different materials that correlates with the original material identified correlated material is not available; reference Maxam teaches in paragraphs [0068] to [0069], wherein for the at least one material of the plurality of different materials that correlates with the original material; and reference Maxam teaches: in paragraph [0072], wherein generating the replacement material by manufacturing the replacement material. Therefore, Dewey, in combination with Maxam, teaches the newly added limitations.

With respect to claims 14 and 18, they are substantially similar to claim 1, respectively, and are rejected in the same manner, and the same reasoning applying.  

Applicant's arguments for other claims, which depend on the argued patentability of
claim 1, 14, and 18 are also respectfully traversed by Examiner based on the reasons recited above.
 
Therefore, the objections/rejections, based on new ground(s) necessitated by Applicant's amendment, are presented. 


NEW OBJECTIONS/REJECTIONS DUE TO AMENDMENTS: 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1 - 20 are rejected 35 U.S.C. 103 as being unpatentable over Dewey (US Pat. 9,582,832), in view of Maxam (US Pub. 2018/0300433).

Regarding claim 1, Dewey teaches:  
a method for generating material replacement (Abstract), the method comprising:
receiving, by a server, an image of a sample of an original material needing to be replaced (Fig 1, module 14, col 6, ln 11 - 28 ); 
generating, by the server, [[a]]representative data [[set]] for the original material based [[on]]upon the received image (Fig 1, module 14, col 6, ln 11 - 28 ); 
accessing, by the server, a reference database that stores reference data for material of the plurality of different materials (Fig 1, module 30, col 6, ln 55 – col 7, ln 8); 
comparing, by the server, the representative data for the original material [[set]] to the reference data in the reference database to identify at least one material of the plurality of different materials that correlates with the original material (Fig 1, module 30, col 6, ln 55 – col 7, ln 8; see also  col 7, ln 9 - 31), 


Dewey specially teaches (underlines and red boxes are added by the Examiner for emphasis):


    PNG
    media_image1.png
    766
    512
    media_image1.png
    Greyscale


The image(s) may be received at the server 14 via communication interface 20. Once received, image processing unit 22 may utilize one or more image processing techniques to determine a set of characteristics of the roofing materials pictured in the image(s). Where the roofing materials comprise asphalt shingle tabs, for example, image processing unit 22 may determine a category or type of pattern of the shingle tabs (e.g., a pattern corresponding to a standard “3-tab” pattern, or an “architectural” pattern, etc.), an exposure width of the shingle tabs, and/or a shingle tab length. As another example, for clay or concrete roofing tiles, image processing unit 22 may determine tile length, tile width, and/or a tile profile. In other embodiments and/or scenarios, image processing unit 22 may determine other, or additional, characteristics of the pictured roofing materials. Some additional, example characteristics and roofing material types are described below in connection with FIGS. 2 and 3.

After image processing unit 22 has determined a set of characteristics of the pictured roofing materials, identification unit 24 may use the determined characteristic set to identify a roofing material product matching those characteristics, and/or to find one or more roofing material products that may not match the characteristic set exactly but are sufficiently “close.” To identify the matching and/or similar products, identification unit 24 may access the characteristics database 30 . The characteristics database 30 may be a non-volatile memory that stores one entry per known roofing material product, for example, with each entry including identifying information for the respective product (e.g. ,manufacturer and part number) and one or more characteristics known to be associated with that product (e.g., tab or tile length, recommended installation pattern, recommended exposure width, etc.).In different embodiments, the characteristics database 30 may include only a single database (e.g., a database maintained by an insurance provider), or may instead or additionally include one or more third party databases (e.g., databases maintained by the respective roofing material product manufacturers).
Identification unit 24 may then determine which of the products in the database are associated with characteristics that “match,” or are sufficiently “similar” to, the characteristics of the characteristic set determined by image processing unit 22 . The rules or algorithms for determining whether a particular product in the characteristics database 30 “matches” the characteristic set of the pictured roofing materials may vary according to different embodiments. In one embodiment, for instance, identification unit 24 may determine that a particular product is a “match” if the associated characteristics in database 30 are within predetermined tolerances of the corresponding characteristics in the characteristic set determined by image processing unit 22 (or vice versa). For example, if characteristics database 30 includes data indicating that “Product A” is a 3-tab asphalt composition shingle product that is a total of 36 inches in length and 12 inches in width, and has a recommended 5-inch exposure height and a 12-inch tab exposure length, identification unit 24 may conclude that Product A “matches” any roofing materials that are determined (by image processing unit 22 ) to have an exposure height between 4.9 and 5.1 inches, and a tab exposure length between11.9 and 12.1 inches.

,but Dewey does not explicitly disclose: 
 determining, by the server, that the at least one material of the plurality of different materials that correlates with the original material 
 sending, by the server, a request to generate a replacement material for the at least one material of the plurality of different materials that correlates with the original material; and
 generating the replacement material by manufacturing the replacement material.  

However, Maxam teaches: 
 determining, by the server, that the at least one material of the plurality of different materials that correlates with the original material (Maxam: para [0072]);
 sending, by the server, a request to generate a replacement material for the at least one material of the plurality of different materials that correlates with the original material (Maxam: para [0068] – [0069]: “order forms”); and
 generating the replacement material by manufacturing the replacement material (Maxam: para [0072]; see also para [0069]).  

Maxam specifically teaches (underlines and red boxes are added by the Examiner for emphasis):


[0072] The inventory system 3704 may receive a bill of materials from the CAD system 3702, may access its inventory records of parts, determine which parts are in stock, determine which parts are out of stock but are on order, determine which parts are out of stock and not on order, and which parts are in stock but below a specified threshold. The inventory system 3704 may also provide some or all of the foregoing inventory information to the CAD system 3702, and optionally the CAD system 3702 will  not design or inhibit the design (e.g., via an out of stock warning) of a structure using a certain component if the component (e.g., a wall module) is not available in inventory. The inventory system3704 may instruct the manufacturing system 3706 to manufacture certain parts using the manufacturing instructions generated by the CAD system 3702, and may order other components that are out of stock or below a specified threshold from third party vendors.

[0068] The CAD system 3702 may optionally generate, based on a user design, order forms (including a bill of materials listing of parts, part quantities, and cost per part, per part type, and total cost) and/or manufacturing instructions based on a user design. Some or all of the information generated by the CAD system 3702 may be provided to an inventory system 3704, a manufacturing system 3706, and/or a packing/shipping system 3708. Some are all of the foregoing systems may optionally becloud based. Optionally, the CAD system 3702, inventory system 3704, manufacturing system 3706, and/or packing/shipping system 3708 may be the same system and may be operated by the same entity. Optionally, the CAD system 3702 may generate, based on a user design, quote forms (including a bill of materials listing of parts, part quantities, and cost per part, per part type, and total cost) for a user design, or for multiple alternative designs. The quote form may include one or more accept controls (e.g., one for each design) and/or one or more delete controls (e.g., one for each design). The user can delete a design from the quote by activating a corresponding delete control, or place an orde rfor a design by activating the accept control (e.g., a place order control).
[0069] For example, the CAD system 3702 may optionally generate directives in the form of manufacturing machine instructions (e.g., using computer-aided manufacturing (CAM) software for the manufacture of components (e.g., modules that are not already in inventory) for a user design. By way of illustration, the CAM software may generate specific commands (e.g., using G code) for a particular machine or set of machines to produce a module or component, which may then be loaded into or other wise communicated to a computer numerical control (CNC) manufacturing machine (e.g., a CNC machine that uses molds to manufacture components, a CNC milling machine, a CNC router machine, a CNC cutter machine, a CNC grinder machine, a CNC automated nail delivery system, etc.). For example, the commands may specify, as appropriate, a 2D or 3D tool path, work piece feed rate, spindle speed, step down distance, step over distance, depth of cut, width of cut, torque, tapping speed, and/or the like. The commands may also specify that identifiers be molded into, printed on, and/or applied via an adhesive label on some or all of the components. The identifiers may be used when generating assembly instructions (e.g., printed instructions and/or animated instructions).Optionally, each component is given a unique identifier. Optionally, each component type is given a unique identifier. For example, each 3 foot block having 4 connection members may be labeled with the identifier 3F4C, while each 3 foot block having 2 connection members may be labeled with the identifier 3F3C.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dewey and incorporate the teachings of Maxam for manufacturing a replacement material if the original material is not available. The one of ordinary skill in the art would have been motivated to do so in order salvage an insured asset, thereby preventing the waste of entire insured asset due to unavailable material and adequately simplifying the repair process of the insured asset (Maxam: para [0003]).


	Regarding claim 2, modified Dewey teaches all the limitations of the claim 1. 
	Modified Dewey further teaches comprising: 
providing the replacement material for a partial replacement in an insured loss (Dewey: col 2, ln 19 – 35; Maxam: para [0072]; see also para [0069]).  

	Regarding claim 3, modified Dewey teaches all the limitations of the claim 1. 
	Modified Dewey further teaches wherein: 
the original material includes at least one siding for a building, a roofing material, a window sill, a window trim, a plumbing fixture joint material an automotive component an automotive material 

	Regarding claim 4, modified Dewey teaches all the limitations of the claim 1. 
	Modified Dewey further teaches, and Dewey also teaches, wherein: 
receiving the image includes receiving the image from a client or a claim representative of an insurance company (Dewey: col 2, ln 19 – 35).  

	Regarding claim 5, modified Dewey teaches all the limitations of the claim 4. 
	Modified Dewey further teaches, and Dewey also teaches, wherein: 
 the received image is (Dewey: col 2, ln 66 – col 3, ln 18).  


	Regarding claim 6, modified Dewey teaches all the limitations of the claim 1. 
	Modified Dewey further teaches, and Dewey also teaches, wherein: 
the reference characteristic data include at least one of a color, a texture, a construction material type, a construction material style, a construction material face characteristic, a construction material profile characteristic, and a construction material manufacturer name (Dewey: col 11, ln 10 – 34)).   

Regarding claim 7, modified Dewey teaches all the limitations of the claim 1. 
	Modified Dewey further teaches, and Maxam also teaches comprising: 
receiving a request including an amount of replacement material needed (Maxam: para [0301]).  


Regarding claim 8, modified Dewey teaches all the limitations of the claim 1. 
	Modified Dewey further teaches, and Maxam also teaches wherein: 
determining that the at least one material of the plurality of different materials that correlates with the original material at least one material of the plurality of different materials  (Maxam: para [0301]).  




Regarding claim 9, modified Dewey teaches all the limitations of the claim 1. 
	Modified Dewey further teaches, and Maxam also teaches wherein: 
sending the request to generate the replacement material includes sending the request to a custom manufacturing facility and sending [[the]]a needed amount of the replacement material (Maxam: para [0301]).   

Regarding claim 10, modified Dewey teaches all the limitations of the claim 9. 
	Modified Dewey further teaches, and Maxam also teaches wherein: 
generating the replacement material by manufacturing the replacement material includes using an additive manufacturing process to manufacture the replacement material at the custom manufacturing facility (Maxam: para [0063]).

  Regarding claim 11, modified Dewey teaches all the limitations of the claim 10. 
	Modified Dewey further teaches, and Maxam also teaches comprising: 
transmitting files for the additive manufacturing process of the replacement material from the reference database to the custom manufacturing facility (Maxam: para [0063]).  


 Regarding claim 12, modified Dewey teaches all the limitations of the claim 1. 
	Modified Dewey further teaches, and Dewey also teaches wherein: 
the received image (Dewey: col 1, ln 31 - 52).  


 Regarding claim 13, modified Dewey teaches all the limitations of the claim 1. 
	Modified Dewey further teaches, and Dewey also teaches wherein: 
comparing the representative data for the original material to the reference data in the reference database to identify the at least one material of the plurality of different materials that correlates with the original material  (Dewey: Fig 1, module 30, col 6, ln 55 – col 7, ln 8; see also  col 7, ln 9 – 31; see also col 7, ln 9 - 67) includes:
 determining a similarity score for the representative data [[set]] based [[on]]upon similarities to the reference data in the reference database (Dewey: col 13, ln 16 - 20); and 
material of the plurality of different materials that correlates with  (Dewey: col 13, ln 16 – 20; see also col 7, ln 9 - 67); .  


Regarding claims 14 – 20, modified Dewey teaches a method for generating a material for a partial replacement. Therefore, modified Dewey teaches a system for generating a replacement material at a custom manufacturing facility and a method for generating a replacement material.
Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s
disclosure.

Labrie (US Pub. 2015/0073864): teaches using CAD to analyze repairs for buildings. 
Davis (US Pub. 2016/0147217): teaches an application for design custom material having specific material attributes.  


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office
action. THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMEIR MYERS whose telephone number is (571)272-8160.  The examiner can normally be reached on 8:30 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS LEE, can be reached on (571) 272‐3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.M./Examiner, Art Unit 2115                                                                                                                                                                                                        08/08/2022


/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115